DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-5 and 7-9, filed April 27th, 2022 are the subject matter of this Office Action. 
Response to Amendment
Applicant’s amendments, filed 04/27/2022 are acknowledged. Claim 6 has been canceled in its entirety. Applicant's arguments, filed 04/27/2022 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application.	 
 Claim Rejections - 35 USC § 102-Rejection Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng (US2016/0120912 published 05/05/2016).
  
Claim 1 is directed to a composition for the treatment of ocular burns comprising (i) lyophilized umbilical cord blood serum and (ii) a non-steroidal anti-inflammatory drug (NSAID), wherein the composition is reconstituted by combination with sterile solution.  Paragraph [0008] of the specification discloses that serum is derived from umbilical cord blood. Applicant is reminded of MPEP 2111.03 wherein the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). As such, the claimed composition does not exclude additional, unrecited elements in the composition, such as lyophilized umbilical cord tissue. 
 Tseng teaches compositions comprising umbilical cord tissue to be used to treat pain associated with ocular disorders ([0064]), Figure 4, claims 1, 5, 15, 19 and 35).  Fresh ground umbilical cord tissue is the source for the ocular disorder treating composition, which comprises umbilical cord stem cells, blood and serum ([0012] and [0027]-[0028]). Tseng teaches that non-steroidal inflammatory agents, antibiotic agents, and steroidal anti-inflammatory compounds are combined with the umbilical cord tissue ([0065], claims 1, 5, 15, 19). Ketorolac is taught as a suitable NSAID to incorporate into the ophthalmic composition ([0065],[0072]). Prednisolone is taught as a suitable steroidal compound and tobramycin is taught as a suitable antibiotic to incorporate into the ophthalmic composition ([0065], [0071], [0077]-[0078]).  Tseng teaches that said composition comprising umbilical cord tissues and additional therapeutic agents is formulated as a lyophilized solid, and is reconstituted in a suitable buffered saline solution (PBS) prior to use ([0052-0058], claims 1, 5, 15, 19).  
 
Applicant traverses. Applicant asserts that the invention of Tseng does not anticipate each of the claimed limitations. Applicant argues that Tseng teaches employing lyophilized umbilical cord tissue and does not teach lyophilized umbilical cord serum. Applicant asserts that umbilical cord serum is different from umbilical cord blood and umbilical cord tissue. See paragraphs [0030] and [0034] of the specification. Applicant argues that serum is the fluid and solute component of blood which does not play a role in clotting and in other words, the claimed serum is the umbilical cord blood with all the cells and clotting factors removed. 
 
 Response to Arguments
Applicant’s arguments, filed 04/27/2022 are acknowledged and have been carefully considered. Regarding Applicant’s contention that the invention of Tseng does not read on the instantly claimed as Tseng is silent on lyophilized umbilical cord serum, said argument is unavailing. Applicant is reminded that the claim is directed to a composition comprising (i) lyophilized umbilical cord blood serum and (ii) a non-steroidal anti-inflammatory drug (NSAID), wherein the composition is reconstituted by combination with sterile solution.  MPEP 2111.03 wherein the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). As such, the claimed composition does not exclude additional, unrecited elements with the lyophilized umbilical cord serum. An example of this is lyophilized umbilical cord blood and umbilical cord tissue mixed with the serum, which is present in the fresh umbilical cord tissue used to prepare the ocular disorder treating composition recited by Tseng ([0012], [0027]-[0028], [0064]), Figure 4, claims 1, 5, 15, 19 and 35).  Therefore, each of the claimed elements is taught within the boundary of Tseng and the rejection is maintained. 

 Claim Rejections - 35 USC § 103-Rejection(s) Maintained 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fu (U.S. Patent 5,414,011 published 05/09/1995) and Tseng (US2016/0120912 published 05/05/2016).  
 Fu teaches ophthalmic compositions effective for the treatment of inflammation and pain. Fu teaches the combination of the NSAID ketorolac tromethamine with the antibiotic tobramycin as tobramycin does not interfere with the diffusion of the NSAID into the eye of the administered subject (abstract, col. 4 lines 5-60, Examples 3-4, 6, claims 1, 5).  Fu teaches that the NSAID is present in 0.05-1% wt. of the composition, which overlaps with the instantly claimed range (col. 5 lines 15-40). Applicant is reminded of MPEP 2144.05 in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
However, Fu does not specifically teach wherein the composition further comprises lyophilized umbilical cord serum. Nor does Fu teach that the composition is lyophilized, and further reconstituted with sterile solution. 
Tseng teaches composition comprising umbilical cord tissue to be used to treat pain associated with ocular disorders ([0064]), Figure 4 claims 1, 5, 15, 19 and 35). Fresh ground umbilical cord tissue is the source for the ocular disorder treating composition, which comprises umbilical cord stem cells, blood and serum ([0012] and [0027]-[0028]). Tseng teaches that non-steroidal inflammatory agents, antibiotic agents, and steroidal anti-inflammatory compounds are combined with the umbilical cord tissue ([0065], claims 1, 5, 15, 19). Ketorolac is taught as a suitable NSAID to incorporate into the ophthalmic composition ([0065],[0072]). Prednisolone is taught as a suitable steroidal compound and tobramycin is taught as a suitable antibiotic to incorporate into the ophthalmic composition ([0065], [0071], [0077]-[0078]).  Tseng teaches that said composition comprising umbilical cord tissues and additional therapeutic agents is formulated as a lyophilized solid, and is reconstituted in a suitable buffered saline solution (PBS) prior to use ([0052-0058], claims 1, 5, 15, 19).  
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to incorporate fresh umbilical cord tissue which comprises umbilical cord serum to the ophthalmic composition comprising ketorolac tromethamine and tobramycin of Fu, in view of Tseng, in order to arrive at the claimed composition. Motivation to incorporate said umbilical cord tissue logically flows from the fact that it is known in the art to combine non-steroidal inflammatory agents, antibiotic agents, and steroidal anti-inflammatory compounds with umbilical cord tissue to yield an ophthalmic composition effective at treating pain associated with ocular disorders (Tseng: [0065], claims 1, 5, 15, 19). Secondly, said artisan would have found it prima facie obvious to prepare said composition as a lyophilized solid to be reconstituted with a sterile solution, as Tseng teaches that lyophilization of said composition comprising umbilical cord tissues and additional therapeutic agents is a suitable pharmaceutical formulation for the ocular composition, wherein said composition is further reconstituted in a suitable buffered saline solution (PBS) prior to use (Tseng: [0052-0058], claims 1, 5, 15, 19).  
 
Claims 5, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fu (U.S. Patent 5,414,011 published 05/09/1995) and Tseng (US2016/0120912 published 05/05/2016) as applied to Claims 1-4, 7 above, in view of Muller (US2004/0248962 published 12/09/2004) and Wang (US2006/0183786 published 08/17/2006).
 
 The combination of Fu and Tseng render obvious the ophthalmic composition comprising umbilical cord tissue coformulated with the NSAID ketorolac tromethamine and the antibiotic tobramycin, as said composition is effective for the treatment of  pain associated with ocular disorders. The combination of Fu and Tseng further render obvious the lyophilization of said composition comprising umbilical cord tissues and additional therapeutic agents as a lyophilized solid, to be reconstituted later with a sterile solution. 
  However, the combination of Fu and Tseng do not specifically teach wherein ketorolac tromethamine is present in 0.35 %wt. to 0.45%wt. of the composition.  
Muller teaches ketorolac tromethamine ophthalmic compositions for the treatment of ocular pain (abstract). Muller teaches that traditional ketorolac tromethamine ocular compositions comprise 0.5% wt. ketorolac tromethamine, which yields adverse effects such as burning, stinging of the eyes and ocular irritation ([0006]). Muller teaches that ocular compositions comprising 0.40% wt. ketorolac tromethamine are suitable to reduce the occurrence of adverse events while maintaining clinical efficacy ([0007]-[0008], [0016], [0036]). 
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to adjust the concentration of ketorolac tromethamine in the ophthalmic composition of Fu and Tseng above to 0.40% wt. in view of Muller, in order to avoid unwanted adverse effects associated with elevated concentrations of ketorolac tromethamine, while maintaining clinical efficacy. 
It is noted that the combination of Fu, Tseng and Muller do not specifically teach that the ophthalmic composition comprising umbilical cord tissue coformulated with the NSAID 0.40% wt. ketorolac tromethamine and the antibiotic tobramycin is effective at treating ocular burns. 
 Wang teaches that ketorolac tromethamine is a suitable composition to treat burn pain following injury ([0141]). 
 Considering the ophthalmic composition comprising umbilical cord tissue coformulated with the NSAID 0.40% wt. ketorolac tromethamine and the antibiotic tobramycin was taught in the prior art as being effective at treating ocular pain while not causing irritation/burning as taught by Fu, Tseng and Muller above, coupled with the knowledge that it was known in the art that ketorolac tromethamine was effective at treating burn pain following injury, as taught by Wang above, said skilled artisan would have readily predicted that administration of said ophthalmic composition comprising umbilical cord tissue coformulated with the NSAID 0.40% wt. ketorolac tromethamine and the antibiotic tobramycin would have effectively treated pain associated with ocular burns, arriving at the claimed methodology with a reasonable expectation of success. 
 
  Applicant traverses. Applicant asserts that the invention of Tseng does not teach each of the claimed limitations and the combination of Fu, Muller and Wang fail to cure the deficiencies of Tseng. 
 Response to Arguments
 Applicant’s arguments, filed 04/27/2022 are acknowledged and have been carefully considered. Arguments pertaining to the teachings of Tseng in regard to the rejection of claims 1-3 and 7 have been addressed above. Secondly, Applicant has not specifically pointed out the deficiencies of Fu, Muller and Wang. As such, the rejections of record are maintained for the reasons above. 
  
Conclusion
In view of the rejections set forth above, no claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.W.K/Examiner, Art Unit 1628                                                                                                                                                                                                        



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628